Citation Nr: 0213857	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for refractive error of 
the eyes.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky which denied the benefits 
sought on appeal.


REMAND

In his February 2001 substantive appeal to the Board (VA Form 
9), the veteran requested a hearing before a Member of the 
Board at the RO in Louisville, Kentucky.  There is no 
evidence in the claims file to suggest that the request for 
the Travel Board hearing has been withdrawn by the veteran.  
The Board additionally notes that the RO sent the veteran a 
letter in April 2002 notifying him of his right to have a 
video conference hearing instead, or to withdraw his hearing 
request if so desired, and that he did not respond to this 
communication.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO in Louisville, Kentucky, and 
provide the veteran and his 
representative with appropriate notice 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




